NUMBER 13-13-00262-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                                  IN RE REYNOL ALANIS


                          On Petition for Writ of Mandamus.


                           MEMORANDUM OPINION
   Before Chief Justice Valdez and Justices Benavides and Longoria
                  Memorandum Opinion Per Curiam1

       Relator, Reynol Alanis, filed a petition for writ of mandamus in the above cause

on May 20, 2013, requesting that we direct the trial court to:                (1) vacate its order

granting a motion to set aside a mediated settlement agreement, (2) grant relator’s

request for a judgment on the agreement, and (3) enter judgment conforming to the

mediated settlement agreement. By order issued on May 21, 2013, the Court requested

that the real party in interest, Yadira Ozuna Alanis, file a response to the petition for writ


       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
of mandamus. See TEX. R. APP. P. 52.4, 52.8. The real party in interest’s response to

the petition for writ of mandamus was filed on May 28, 2013.

      To be entitled to the extraordinary relief of a writ of mandamus, the relator must

show that the trial court abused its discretion and that there is no adequate remedy by

appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding).    The relator has the burden of establishing both prerequisites to

mandamus relief.      In re CSX Corp., 124 S.W.3d 149, 151 (Tex. 2003) (orig.

proceeding). This burden is a heavy one. See In re Epic Holdings, Inc., 985 S.W.2d 41

(Tex. 1998) (orig. proceeding).

      The Court, having examined and fully considered the petition for writ of

mandamus, the response thereto, and the applicable law, is of the opinion that relator

has not met his burden to obtain mandamus relief. See In re Prudential Ins. Co. of Am.,
148 S.W.3d at 135–36; In re Kasschau, 11 S.W.3d 305, 311–12 (Tex. App.—Houston

[14th Dist.] 1999, orig. proceeding). Accordingly, the petition for writ of mandamus is

DENIED. See TEX. R. APP. P. 52.8(a).

                                                                   PER CURIAM

Delivered and filed the
4th day of June, 2013.




                                           2